          Case 3:19-cv-00261-SK Document 1 Filed 01/15/19 Page 1 of 7
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Orland Sylve,                           Case No.
               Plaintiff,
                                                  Complaint For Damages And
         v.                                    Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
       ROIC California LLC, a Delaware         Act; Unruh Civil Rights Act
          Limited Liability Company; and
       Does 1-10,
               Defendants.

           Plaintiff Orland Sylve complains of ROIC California LLC, a Delaware
   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
   follows:


              PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is a

      quadriplegic who cannot walk and who uses a wheelchair for mobility.

          2. Defendant ROIC California LLC owned the real property located at or

      about 243 W. Jackson Street, Hayward, California, in December 2018.

                                             
                                              
      Complaint
      
          Case 3:19-cv-00261-SK Document 1 Filed 01/15/19 Page 2 of 7
      

        3. Defendant ROIC California LLC owns the real property located at or
    about 243 W. Jackson Street, Hayward, California, currently.
        4. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       5. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       6. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       8. Plaintiff went to the property to visit the CVS store in December 2018
   with the intention to avail himself of its goods or services, motivated in part to


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00261-SK Document 1 Filed 01/15/19 Page 3 of 7
      

    determine if the defendants comply with the disability access laws.
        9. CVS is a facility open to the public, a place of public accommodation,
    and a business establishment.
        10.Parking spaces are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of CVS.
        11.Unfortunately, even though there were parking spaces marked and
    reserved for persons with disabilities in the parking lot serving CVS during
    Plaintiff’s visit, the parking stalls and access aisles located directly in front of
    CVS were not level with each other because there were slopes that exceeded
   2.1%.
       12.Currently, the parking stalls and access aisles serving CVS are not level
   with each other.
       13.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       14.Plaintiff personally encountered these barriers.
       15.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       16.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       17.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       18.For example, there are numerous paint/stripe companies that will come


                                               
                                                
      Complaint
      
          Case 3:19-cv-00261-SK Document 1 Filed 01/15/19 Page 4 of 7
      

    and stripe level parking stall and access aisle and install proper signage on
    rapid notice, with very modest expense, sometimes as low as $300 in full
    compliance with federal and state access standards.
        19.Plaintiff will return to the CVS to avail himself of its goods or services
    and to determine compliance with the disability access laws. He is currently
    deterred from doing so because of his knowledge of the existing barriers. If the
    barriers are not removed, the plaintiff will face unlawful and discriminatory
    barriers again.
        20.Given the obvious and blatant nature of the violations and barriers
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the Complaint to provide proper notice regarding the scope of this
   lawsuit once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       21.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       22.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00261-SK Document 1 Filed 01/15/19 Page 5 of 7
      

    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                  goods,     services,   facilities,   privileges,   advantages,    or
                  accommodations to individuals with disabilities, unless the
                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       23.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
   502.4.
       24.Here, the failure to provide level parking is a violation of the law.
       25.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00261-SK Document 1 Filed 01/15/19 Page 6 of 7
      

    1991 Standards.
        26.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        27.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       28.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       29.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       30.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       31.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)



                                               
                                                
      Complaint
      
          Case 3:19-cv-00261-SK Document 1 Filed 01/15/19 Page 7 of 7
      

           PRAYER:
           Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
        1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000.
       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: January 11, 2019          CENTER FOR DISABILITY ACCESS


                                       By:
                                    _______________________________
                                           Chris Carson, Esq.
                                              Attorney for plaintiff













                                             
                                              
      Complaint
      
